       Case 6:06-cr-60011-AA    Document 292    Filed 02/24/20   Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

                               EUGENE DIVISION



UNITED STATES OF AMERICA,                                   Case No. 6:06-cr-60011
                                                                          ORDER
            Plaintiff,

V.

JOSEPH DIBEE,

            Defendant,


AIKEN, District Judge:

      This Court held a status conference in this matter on February 24, 2020. At

that hearing, defendant requested an order from this Court which would allow him

to review discovery through an electronic medium while in custody at Multnomah

County Inverness Jail.

      The Court ORDERS that defendant be given access to a computer or audio

playback device, which complies with the protocols of Inverness, and that he be

allowed to review discovery materials in this case on that device. Defendant shall


Page 1 - ORDER
        Case 6:06-cr-60011-AA      Document 292    Filed 02/24/20   Page 2 of 2




also have access to headphones to review this discovery. The type of headphones used

shall comply with the protocols of Inverness.      Jail authorities shall work with

defendant's counsel to fulfill this order.

      If defendant is not allowed to review discovery in the manner described above

at Inverness, the U.S. Marshal shall work with defense counsel and transport

defendant to the Mark 0. Hatfield Courthouse from Inverness to perform discovery

review in the manner described above until such review is completed.

       IT IS SO ORDERED.

       Dated thi~day of February 2020.




                                      Ann Aiken
                              United States District Judge




Page 2 - ORDER
